Dissenting Opinion by
Judge Barry :
On September 27, 1982, when respondent reported for his first day of work, the Bureau of Corrections’ policy regarding the hiring of ex-offenders as corrections officers prohibited the employment of persons who could not carry weapons under Pennsylvania state law. According to this policy, ex-offenders who had been convicted of a violent crime, murder, rape, aggravated assault, robbery, burglary, entering a building with intent to commit a crime, kidnapping, or attempting to commit any of these crimes were not to be hired as corrections officers.
Although an ex-offender, respondent had not been convicted of any of the above crimes and was, therefore, properly considered and subsequently hired as a corrections officer. After his first day of work, however, respondent was notified that due to events totally unrelated to his jo:b performance, he was suspended pending a review of the Bureau’s policy regarding the hiring of ex-offenders.
It was not until November 1, 1982, that the Bureau issued a new policy which prohibits the employment of persons who cannot carry weapons under federal law. This new policy is much broader and it includes ex-offenders who have been conyicted of any of the following crimes:
1. Any felony punishable by a term of imprisonment in excess of one year;
2. Any misdemeanor punishable by a term of imprisonment in excess of two years; or
*1493. Any felony or misdemeanor, where an element of the crime involves a firearm or explosive.
Under this new policy respondent was rendered ineligible for the position of corrections officer and he was, therefore, dismissed.
Respondent, a probationary status civil employee, does not enjoy the job security which regular status employees enjoy, but he does have the right to appeal if his dismissal was based on non-merit factors. Cunningham v. State Civil Service Commission, 17 Pa. Commonwealth Ct. 375, 332 A.2d 839 (1975). It is then well within this Court’s scope of review to determine, inter alia, whether his constitutional rights have been violated. Fleming v. State Civil Service Commission, 13 Pa. Commonwealth Ct. 421, 319 A.2d 185 (1974). Due process is a basic constitutional right which is required by Pennsylvania Constitution and the Fourteenth Amendment to the United States Constitution. English v. North East Board of Education, 22 Pa. Commonwealth Ct. 240, 348 A.2d 494 (1975). While this concept does not easily lend itself to exact definitions, this Court has stated that due process of law requires fairness. Warren Sand, & Gravel Co. Inc. v. Department of Environmental Resources, 20 Pa. Commonwealth Ct. 186, 341 A.2d 556 (1975). It is patently unfair for the Bureau of Corrections to retroactively apply its new policy so as to render respondent ineligible for a position he was previously qualified to hold. The disqualification apparently was not so important, since the federal government waived it for respondent’s benefit. While the Bureau’s reasons for changing its policy may be reasonable and valid, the retroactive application of this new policy violates respondent’s constitutional right to due process. The Bureau need not have fired respondent but could have *150given him a position that did not require him to use a firearm.
Based on the foregoing, I dissent.